 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER LIPSEY, Jr.,                         No. 2:18-cv-0362 KJM DB P
12                       Plaintiff,
13           v.                                        ORDER
14    NORUM, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding through counsel with an action under 42 U.S.C. §

18   1983. Plaintiff alleges the use of Guard One security checks in various California prisons

19   deprived him of sleep. On June 13, 2019, the court ordered the parties to provide statements

20   regarding the propriety of a stay of these proceedings pending the Ninth Circuit’s decision in a

21   related case, Rico v. Beard, No. 2:17-cv-1402 KJM DB P. Defendants responded that a stay is

22   appropriate. (ECF No. 190.) Plaintiff filed a memorandum of points and authorities in which he

23   argues that a stay is not appropriate. (ECF No. 189.)

24   ////

25   ////

26   ////

27   ////

28   ////
                                                       1
 1             Within fifteen days of the filed date of this order, defendants shall file a memorandum of

 2   points and authorities in response to plaintiff’s July 2 response to the court’s order.

 3             IT IS SO ORDERED.

 4   Dated: July 12, 2019
 5

 6

 7

 8

 9

10

11
     DLB:9
12   DB/prisoner-civil rights/lips0362.stay resp brf

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
